UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 26, 2012 PRESSTEK, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-17541 02-0415170 (Commission File Number) (IRS Employer Identification No.) 10 Glenville Street Greenwich, Connecticut (Address of Principal Executive Offices) (Zip Code) (203) 769-8056 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) The Company announced that Jeffrey Jacobson, the Company’s Chairman of the Board of Directors, President and Chief Executive Officer, the principal executive officer and a director, has resigned from the Company and from the Board, effective February 13, 2012. The Company also announced that Jeffrey A. Cook, the Company’s Executive Vice President, Chief Financial Officer and Treasurer, the principal financial officer and a director, has resigned from the Company and from the Board, effective February 9, 2012. On February 1, 2012, Presstek, Inc. issued a press release announcing the departure and appointment of certain officers. SECTION7 - REGULATION FD DISCLOSURE Item 7.01. Regulation FD Disclosure (d) Exhibits Exhibit No. Description Press release of Presstek, Inc. dated February 1, 2012, announcing the departure and appointment of certain officers. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRESSTEK, INC. (Registrant) Date: February 1, 2012 /s/ James R. Van Horn James R. Van Horn Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Location Press release of Presstek, Inc. dated February 1, 2012, announcing the departure and appointment of certain officers. Furnished herewith * * Exhibit 99.1 attached hereto is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing.
